Citation Nr: 1138971	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-32 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disorder, and if so, whether service connection is warranted for the claimed disability.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left knee disorder, and if so, whether service connection is warranted for the claimed disability.
 
3.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran had active military service between March 1971 and March 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In the October 2007 substantive appeal, the Veteran requested a Board hearing. Thereafter, the Veteran submitted a form in October 2007 indicating that he no longer wanted a hearing.  The Board considers the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2011).

The issues of entitlement to service connection for a bilateral knee disorder and a psychiatric disorder to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 1997, the RO denied the Veteran's request to reopen the Veteran's service connection claims for a right and left knee disorder and the Veteran did not appeal this decision within one year from the date of the decision.

2.  The evidence associated with the claims file subsequent to the July 1997 rating decision is material and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disorder.

3.  The evidence associated with the claims file subsequent to the July 1997 rating decision is material and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The July 1997 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The evidence received subsequent to the July 1997 rating decision is new and material, and the claim of entitlement to service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The evidence received subsequent to the July 1997 rating decision is new and material, and the claim of entitlement to service connection for a left knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting the Veteran's request to reopen the claim of entitlement to service connection for a bilateral knee disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  New and Material Evidence

As an initial matter, the Board observes that the Veteran's service personnel records were associated with the claims file after the original rating decision denying the Veteran's service connection claim for a bilateral knee disorder.  Under VA regulations, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that existed and had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim, not withstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c) (2011).   The service personnel records associated with the claims file do not provide any information with respect to the Veteran's bilateral knee disorder.  Specifically, the service personnel records do not provide any evidence of a chronic knee disorder in service or medical evidence linking the Veteran's current bilateral knee disorder to military service.  Accordingly, the Board concludes that the service personnel records are not relevant to the Veteran's service connection claims for a right and left knee disorder.  Thus, the Board requires the submission of new and material evidence to consider the Veteran's service connection claims for a right and left knee disorder.

An unappealed rating decision dated in July 1997 denied the Veteran's request to reopen entitlement to service connection for a bilateral knee disorder on the basis that the Veteran did not submit any new and material evidence for reconsideration and therefore, the previous denial remained unchanged.  The original claim was denied in a January 1983 rating decision because the bilateral knee injury in service resolved and the VA examination showed that there were no clinical abnormalities.  The relevant evidence of record at the time of the July 1997 rating decision consisted of service treatment records, VA treatment records, a January 1983 VA examination and lay statements by the Veteran.  The Veteran did not file a notice of disagreement with the July 1997 rating decision.  Therefore, the July 1997 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

A finally decided claim will be reopened in the event that new and material evidence is presented. 38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed.

VA received the Veteran's claim for a bilateral knee disorder in August 2006.  The relevant evidence of record received since the July 1997 rating decision includes VA treatment records, a VA examination dated in September 2006 and lay statements from the Veteran.  This evidence is considered new, because it was not of record at the time of the July 1997 decision.  In addition, the evidence is material as the VA examination in September 2006 provides a diagnosis of chronic bilateral knee strain and a VA treatment record shows that the Veteran is being treated for degenerative joint disease of the knees.  Furthermore, during the September 2006 VA examination, the Veteran asserted that he has had pain, swelling and stiffness in both knees since military service indicating that he has had a continuity of symptomatology since military service.  Thus, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claims of entitlement to service connection for a right and left knee disorder are reopened.  38 C.F.R. § 3.156(a).  


ORDER

1. New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened and the appeal is granted to that extent only.

2.  New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disorder is reopened and the appeal is granted to that extent only.


REMAND

After careful review of the record, the Board finds that the remaining issues on appeal must be remanded for additional development.  

Regarding the Veteran's service connection claims for a right and left knee disorder, a VA examiner in September 2006 evaluated the Veteran's bilateral knee disorder and provided a diagnosis of chronic knee strain.  The examiner did not provide any opinion with respect to whether the Veteran's current bilateral knee disorder is related to military service to include the documented in service complaints.   The Board finds that a VA etiological opinion is necessary in order to fairly decide the claims.  

With respect to the Veteran's claim for a psychiatric disorder to include PTSD, the Board observes that the Veteran's VA treatment records indicate that the Veteran was receiving treatment for PTSD at the Minnesota Veterans Home in Hastings, Minnesota.  See May 2007 VA treatment record.  VA has not attempted to obtain these private records to include sending the Veteran a release form.  VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the veteran's claim for a benefit under a law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  Therefore, the Board finds that a remand is necessary to attempt to obtain these treatment records.

In addition, the evidence of record indicates that the Veteran has a current diagnosis of depression and an April 2008 VA treatment record shows that the Veteran has had some symptoms of PTSD.  Furthermore, one of the Veteran's stressors relates to fear of hostile military activity.  In a stressor statement received by VA in August 2006, the Veteran noted that he was exposed to mortar and sniper fire while serving in Vietnam.  

The evidentiary standard for a stressor that is related to the veteran's fear of hostile military or terrorist activity has recently been amended under 38 C.F.R. § 3.304(f)(3) (2011).   If the Veteran's stressor is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In this case, an April 2008 VA treatment record reveals that the Veteran has some of the symptoms of PTSD and that he is currently receiving treatment for PTSD at the Minnesota Veterans Home in Hastings.  The Board notes that there are no mental health treatment records that indicate whether the Veteran's symptoms of PTSD warrant a diagnosis of PTSD related to fear of hostile military activity.  Thus, the Board finds that a VA examination and opinion should be provided to the Veteran to determine if the Veteran's fear of hostile military activity is related to his diagnosis of PTSD.  The evidence of record also shows that the Veteran has a current diagnosis of depression that may be related to the circumstances of his active military service.  Therefore, the Veteran should also be provided with a VA examination and opinion with respect to his depression.
Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and to elicit from him the appropriate consent to obtain the treatment records at the Minnesota Veterans Home in Hastings, Minnesota.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any treatment records related to the Veteran's psychiatric disorder and associate them with the Veteran's VA claims folder.

2. Obtain and associate with the claims file any outstanding VA treatment records related to the Veteran's mental health and knee disorders from 2008 to the present.

3. Thereafter, provide the Veteran with a VA mental health examination by a psychologist or psychiatrist to determine the etiology of any psychiatric disorder to include depression and PTSD found on examination.  After reviewing the record and examining the Veteran, the examiner should determine whether the Veteran has a current psychiatric disorder to include PTSD.  The examiner should utilize the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) in arriving at diagnoses and identify all existing psychiatric diagnoses.  

a. If PTSD is diagnosed, the examiner must explain whether and how each of the diagnostic criteria is or is not satisfied.  Also, if PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis and he or she should specifically determine whether the claimed in-service stressors regarding fear of hostile military activity were sufficient to produce PTSD.  A complete rationale must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth.

b. If the Veteran is diagnosed with any other psychiatric disorder, then the examiner is requested to provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that such psychiatric disorder is related to active military service to include any incident in service that would be consistent with the circumstances, conditions or hardships of such service.

The examiner is asked to provide a clear rationale and explanation to all conclusions reached

4. Schedule the Veteran for a VA examination and opinion to determine the etiology of the Veteran's bilateral knee disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether it is at least as likely as not (i.e., a fifty percent or greater probability) that the Veteran's current bilateral knee disorder is related to active military service to include the documented treatment of a bilateral knee problem in service.

The examiner is asked to provide a clear rationale and explanation to all conclusions reached based on medical principles and the medical and lay evidence of record.  

5. Upon completion of the foregoing, readjudicate the Veteran's service connection claims for a right knee disorder, a left knee disorder and a psychiatric disorder, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


